Exhibit 10.1

 

DEVELOPMENT AND LICENSE AGREEMENT

 

This Development and License Agreement (this “Agreement”) is made effective as
of the date of the last signature below (the “Effective Date”) by and between
Bayer HealthCare AG, a German corporation (“Bayer”), with its principal place of
business at D-51369 Leverkusen, Germany, and ImmunoGen, Inc., a Massachusetts
corporation (“ImmunoGen”), with its principal place of business at 830 Winter
Street, Waltham, Massachusetts 02451, USA.  Bayer and ImmunoGen are sometimes
each hereinafter referred to individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, Bayer is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to certain Anti-Mesothelin Cell
Binding Agents; and

 

WHEREAS, ImmunoGen is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to or otherwise useful in the
conjugation of MAY Compounds to binding proteins; and

 

WHEREAS, pursuant to the terms and conditions set forth herein, Bayer desires to
obtain from ImmunoGen, and ImmunoGen desires to grant to Bayer, a license under
certain of ImmunoGen’s Technology and Patent Rights to develop and commercialize
one or more Licensed Products.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS

 

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Section 1 shall have the meanings specified.

 

1.1.                            “Adverse Event” means any untoward medical
occurrence in a human clinical trial subject or in a patient who is administered
a Licensed Product, whether or not having a causal relationship with such
Licensed Product, including, without limitation, any unfavorable and unintended
sign (including, without limitation, abnormal laboratory findings of clinical
concern), symptom or disease temporally associated with the use of such Licensed
Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

1.2.                            “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly through one or more Affiliates,
controls or is controlled by or is under common control with such Person.  For
purposes of this Section 1.2, “control” means (a) ownership of fifty percent
(50%) or more of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or fifty percent (50%) or more of the
equity interests in the case of any other type of legal entity, (b) status as a
general partner in the case of any partnership, or (c) any other arrangement
whereby a Person controls or has the right to control the board of directors or
equivalent governing body or management of another Person.

 

1.3.                            “Anti-Mesothelin Cell Binding Agent” means any
Antibody or other amino acid-based or nucleotide-based molecule that selectively
and specifically binds to Mesothelin.

 

1.4.                            “Antibody” means a polyclonal or monoclonal
antibody, whether multiple or single chain, recombinant or naturally occurring,
whole or fragment, and any variants, derivatives or constructs thereof,
including but not limited to, antigen binding portions including Fab, Fab’,
F(ab’)2, Fv, dAb and CDR fragments, single chain antibodies (scFv), chimeric
antibodies, diabodies and polypeptides (including humanized versions thereof)
that contain at least a portion of an immunoglobulin that is sufficient to
confer specific antigen binding to the polypeptide.

 

1.5.                            “Applicable Laws” means all federal, state,
local, national and supra-national laws, statutes, rules and regulations,
including any rules, regulations, guidelines or requirements of Regulatory
Authorities, national securities exchanges or securities listing organizations
that may be in effect from time to time during the Term and applicable to a
particular activity hereunder.

 

1.6.                            “Bayer Background Technology” means any
Technology used by Bayer or provided by Bayer for use, in the Research Program
that is useful in the Field and that is (a) Controlled by Bayer as of the
Effective Date or (b) Controlled by Bayer and developed or conceived by
employees of, or consultants to, Bayer on and after the Effective Date in the
conduct of activities outside the Research Program and without the use of any
Licensed Technology.

 

1.7.                            “Bayer Improvements” means Improvements
conceived or first reduced to practice solely by one or more employees of or
others obligated to assign inventions to Bayer or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

any Affiliate of Bayer in connection with the Development or Commercialization
of any Licensed Product.

 

1.8.                            “Bayer Program Technology” means any Program
Technology conceived or first reduced to practice solely by employees of, or
others obligated to assign inventions to, Bayer or any Affiliate of Bayer.

 

1.9.                            “Clinical Materials” means any MAY Compound,
Licensed Product or other materials (e.g., linker) supplied by ImmunoGen to
Bayer pursuant to Section 4.3 or the terms of a Supply Agreement for use in
human clinical testing.

 

1.10.                     “Commercialization” or “Commercialize” means, with
respect to any Licensed Product, any and all activities with respect to such
Licensed Product relating to commercialization in the Field in the Territory,
including pre-launch and launch activities, marketing, manufacturing for
commercial sale, promoting, detailing, distributing, offering for sale and
selling such Licensed Product, importing such Licensed Product for sale,
conducting additional human clinical trials, reporting of Adverse Events and
interacting with Regulatory Authorities regarding the foregoing.  When used as a
verb, “Commercialize” means to engage in Commercialization and “Commercialized”
has a corresponding meaning.

 

1.11.                     [***] means a product (a) that consists of [***] and
(b) the Development or Commercialization of which same product [***].

 

1.12.                     “Confidential Information” means (a) with respect to
ImmunoGen, all tangible embodiments of the Licensed Patent Rights and Licensed
Technology; (b) with respect to Bayer, all information and Technology related to
the Anti-Mesothelin Cell Binding Agents Controlled by Bayer and otherwise
included in any Regulatory Filings made, and Regulatory Approvals received, by
Bayer with respect to Licensed Products; and (c) with respect to each Party, all
information and Technology which is disclosed by or on behalf of such Party (in
such capacity, the “Disclosing Party”) to the other Party (in such capacity, the
“Receiving Party”) hereunder or to any of the Receiving Party’s employees,
consultants, Affiliates or sublicensees, except to the extent that the Receiving
Party can demonstrate by written record or other suitable physical evidence that
such information, (i) as of the date of disclosure is demonstrably known to the
Receiving Party or its Affiliates other than by virtue of a prior confidential
disclosure to such Party or its Affiliates; (ii) as of the date of disclosure is
in, or subsequently enters, the public

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

domain through no fault or omission of the Receiving Party; (iii) is obtained by
the Receiving Party from a Third Party having a lawful right to make such
disclosure free from any obligation of confidentiality to the Disclosing Party;
or (iv) is independently developed by or for the Receiving Party without
reference to or reliance upon any Confidential Information of the Disclosing
Party.

 

1.13.                     “Confidentiality Agreements” means, collectively,
(a) that certain Reciprocal Confidentiality Agreement effective January 19, 2006
by and between ImmunoGen and Berlex Biosciences, a division of Berlex, Inc.
(predecessor-in-interest to Bayer), and (b) that certain Mutual Confidentiality
Agreement effective July 7, 2008 by and between ImmunoGen and Bayer.

 

1.14.                     [***] means the[***] published from time to time by
[***].  As of the Effective Date, the [***] can be found at [***].

 

1.15.                     “Control” or “Controlled” means, with respect to any
Patent Rights, Technology or Proprietary Materials, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights or Technology
and the rights thereto or to supply such Proprietary Materials as provided for
in this Agreement without violating the terms of any arrangement or agreement
between such Party or its Affiliates and any Third Party.

 

1.16.                     “Cost” means, with respect to any Preclinical
Materials or Clinical Materials manufactured by ImmunoGen, ImmunoGen’s
fully-burdened costs (including the costs associated with product testing and
release activities) of producing and packaging such Preclinical Materials or
Clinical Materials, including the sum of the following components: (a) direct
costs, including (i) materials directly used in producing and packaging such
Preclinical Materials or Clinical Materials and (ii) with respect to any
Preclinical Materials or Clinical Materials obtained by ImmunoGen from a Third
Party and supplied to Bayer without modification, the amount paid by ImmunoGen
to such Third Party for the same; (b) manufacturing overhead costs attributable
to the cost of goods under the foregoing clause (a)(i), including manufacturing
and quality labor and manufacturing and quality supervisory services, operating
and administrative costs of the manufacturing and quality departments and
occupancy costs which are allocable to company departments based on space
occupied or headcount, or another activity-based method; (c) any other
reasonable and customary

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

out-of-pocket costs borne by ImmunoGen for the testing, transport, customs
clearance, duty, insurance and/or storage of such Preclinical Materials or
Clinical Materials; and (d) ImmunoGen’s general and administrative costs,
including purchasing, human resources, payroll, information system and
accounting, which are directly attributable or reasonably allocable to company
departments based on space occupied or headcount or another activity-based
method.  Manufacturing overhead costs under the foregoing clause (b) and general
and administrative costs under the foregoing clause (d) are allocable to each
batch of Preclinical Material and/or Clinical Material produced based upon
[***], as the use may be, at ImmunoGen’s facilities.  Notwithstanding the
foregoing, Cost shall not include the cost of purchasing any Dedicated Equipment
pursuant to Section 4.4 of this Agreement.

 

1.17.                     “Dedicated Equipment” means any equipment, instrument
or machinery used by ImmunoGen exclusively in the manufacturing of Preclinical
Materials or Clinical Materials.

 

1.18.                     “Derived” means obtained, developed, created,
synthesized, designed, derived or resulting from or generated from, based upon,
or otherwise containing (whether directly or indirectly, or in whole or in
part).

 

1.19.                     “Development” and “Develop” means, with respect to any
Licensed Product, all activities with respect to such Licensed Product relating
to research and development in connection with seeking, obtaining or maintaining
any Regulatory Approval for such Licensed Product in the Field in the Territory,
including without limitation, all pre-clinical research and development
activities, test method development and stability testing, regulatory toxicology
studies, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control development,
statistical analysis and report writing, clinical trial design and operations,
preparing and filing Drug Approval Applications, reporting of Adverse Events,
and all regulatory affairs related to the foregoing.  When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning.

 

1.20.                     “Drug Approval Application” means, with respect to a
Licensed Product in a particular country or region, an application for
Regulatory Approval for Commercialization of such Licensed Product in such
country or region including, without limitation: (a) an NDA or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

sNDA; (b) a counterpart of an NDA or sNDA, including any MAA, in any country or
region in the Territory; and (c) all supplements and amendments to any of the
foregoing.

 

1.21.                     “FDA” means the United States Food and Drug
Administration and any successor agency or authority thereto.

 

1.22.                     “FDCA” means the United States Food, Drug and Cosmetic
Act, as amended.

 

1.23.                     “Field” means all human therapeutic, prophylactic and
diagnostic uses.

 

1.24.                     “First Commercial Sale” means the date of the first
commercial transfer or disposition for value to a Third Party of a Licensed
Product by or on behalf of Bayer or any Affiliate or Sublicensee of Bayer.

 

1.25.                     “Full Time Equivalent” or “FTE” means a full time
person dedicated to the Research Program, or in the case of less than a
full-time dedicated person, a full-time, equivalent person year, based on a
total of at least [***] hours or [***] weeks per year of work, on or directly
related to the Research Program, and which is carried out by employees,
contractors or agents of ImmunoGen having the appropriate scientific expertise
to conduct such activities.

 

1.26.                     “FTE Cost” means, for any period during the Term of
this Agreement, the FTE Rate multiplied by the number of FTEs expended over such
period.

 

1.27.                     “FTE Rate” means, for the [***], $[***]; and, for
[***], the result obtained by [***] by the sum of [***] where [***] is a [***],
the [***] of which is the [***] the [***] as of the [***] of the [***] and the
[***] as of the [***] and the [***] of which is the [***] as of the [***].

 

1.28.                     “GLP” means the then current Good Laboratory Practice
standards promulgated or endorsed by the FDA or, in the case of foreign
jurisdictions, comparable regulatory standards promulgated or endorsed by the
applicable Regulatory Authority, including those procedures expressed or implied
in the Regulatory Filings.

 

1.29.                     “GMP” means all good manufacturing practices under
Title 21 of the United States Code of Federal Regulations, as amended from time
to time.

 

1.30.                     “ImmunoGen Program Technology” means any Program
Technology conceived or first reduced to practice solely by employees of, or
others obligated to assign inventions to, ImmunoGen or any Affiliate of
ImmunoGen.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

1.31.                     “ImmunoGen Improvement” means Improvements conceived
or first reduced to practice solely by one or more employees of, or others
obligated to assign inventions to, ImmunoGen or any Affiliate of ImmunoGen.

 

1.32.                     “Improvement” means any enhancement, improvement or
modification to the Licensed Technology or the Licensed Patent Rights. 
Improvements include, without limitation, enhancements, improvements or
modifications of [***].

 

1.33.                     “IND” means (a) an Investigational New Drug
Application (as defined in the FDCA and regulations promulgated thereunder) or
any successor application or procedure required to initiate clinical testing of
a Licensed Product in the United States; (b) a counterpart to an Investigational
New Drug Application that is required in any other country or region in the
Territory before beginning clinical testing of a Licensed Product in humans in
such country or region; and (c) all supplements and amendments to any of the
foregoing.

 

1.34.                     “Initiation” means, with respect to any clinical
study, the first date that a human subject is dosed in such clinical study.

 

1.35.                     “Joint Improvements” means Improvements conceived or
first reduced to practice jointly by (a) one or more employees of, or others
obligated to assign inventions to, ImmunoGen or any Affiliate of ImmunoGen, and
(b) one or more employees of, or others obligated to assign inventions to, Bayer
or any Affiliate of Bayer.

 

1.36.                     “Joint Program Technology” means any Program
Technology (other than Joint Improvements) conceived or first reduced to
practice jointly by (a) one or more employees of, or other persons obligated to
assign inventions to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or
more employees of, or other persons obligated to assign inventions to, Bayer or
any Affiliate of Bayer.

 

1.37.                     “Licensed Patent Rights” means any Patent Rights which
are Controlled by ImmunoGen as of the Effective Date or become Controlled by
ImmunoGen during the Term (including ImmunoGen’s interest in any Patent Rights
covering Joint Program Technology and Joint Improvements) that include one or
more claims that cover Licensed Technology.  Certain Licensed Patent Rights as
of the Effective Date are set forth in Schedule A attached hereto and
incorporated herein by reference.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

1.38.                     “Licensed Product” means any product that
incorporates, is comprised of, or is otherwise Derived from, a conjugate of an
Anti-Mesothelin Cell Binding Agent Controlled by Bayer with a MAY Compound.

 

1.39.                     “Licensed Technology” means any Technology which is
Controlled by ImmunoGen as of the Effective Date or becomes Controlled by
ImmunoGen during the Term (including ImmunoGen’s interest in any Joint Program
Technology and Joint Improvements), which is necessary or useful for Bayer to
exercise the licenses granted to it pursuant to Section 2.1.

 

1.40.                     “MAA” means an application filed with the relevant
Foreign Regulatory Authorities in Europe seeking Regulatory Approval to market
and sell any Licensed Product in Europe or any country or territory therein for
a particular indication within the Field.

 

1.41.                     “MAY Compound” means any and all maytansinoid
compounds (including, without limitation, maytansinol, ansamitocins, DM1 and
DM4), whether produced by a botanical source, natural fermentation, chemical
synthesis or otherwise, and shall include, without limitation, all variants,
fragments or derivatives of any of the foregoing, in each case Controlled by
ImmunoGen.

 

1.42.                     “Mesothelin” means the protein sequence defined in
Schedule B attached hereto and incorporated herein by reference.

 

1.43.                     “MTA” means that certain Material Transfer and
Evaluation Agreement between Berlex Biosciences, a division of Berlex, Inc.
(predecessor-in-interest to Bayer), and ImmunoGen dated June 19, 2006, as
amended on August 7, 2006, March 19, 2007, December 13, 2007 and August 25,
2008.

 

1.44.                     “NDA” means a new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed with the FDA seeking Regulatory Approval to market and sell any
Licensed Product in the United States for a particular indication within the
Field.

 

1.45.                     “Net Sales” means, as to each calendar quarter during
the Term, the [***] charged for all Licensed Products sold by Bayer or its
Affiliates or Sublicensees to Third Parties throughout the Territory during such
calendar quarter, less the following amounts incurred or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

paid by Bayer or its Affiliates or Sublicensees during such calendar quarter
with respect to sales of Licensed Products regardless of the calendar quarter in
which such sales were made:

 

(a)                                   (i) [***] actually allowed or taken,
including [***] to [***] or [***]; (ii) [***] actually [***] or [***], including
[***] such as [***] or [***]; (iii) [***] or [***] actually allowed or granted
from the [***]; and (iv) [***] actually [***] to [***] as reflected on the same
invoice as for the sale of Licensed Product;

 

(b)                                  [***] or [***] actually [***] or [***] for
[***] of or [***] of, [***] Licensed Products;

 

(c)                                   any charges for[***], and [***] related to
the [***] of Licensed Product to the extent [***] in the [***];

 

(d)                                  any [***] or [***] levied on the [***] or
[***] of a Licensed Product (including any [***] such as a [***] or similar
[***] or [***]) borne by the [***] thereof, other than [***] or [***] of any
kind whatsoever; and

 

(e)                                   any [***] or [***] duties or their [***]
borne by the [***].

 

Net Sales shall not include [***] or [***] between [***] and [***], unless the
Licensed Product is [***] by the [***].

 

In the event a Licensed Product is sold as a [***] of a [***] or [***] that
consists of a Licensed Product together with another [***] for the [***] (a
“Combination Product”), the Net Sales from the Combination Product, for the
purposes of determining royalty payments hereunder, shall be determined by
multiplying the Net Sales of the Combination Product (as defined in the standard
Net Sales definition above) during the applicable royalty reporting period by
the fraction A/A+B, where A is the [***] of the Licensed Product when sold
separately [***] in the country in which the Combination Product is sold [***]
and of the [***] and [***], and B is the [***] of the other product(s) included
in the Combination Product when sold separately [***] in the country in which
the Combination Product is sold [***] and of the [***] and [***], in each case
during the applicable royalty reporting period or, if sales of the Licensed
Product alone did not occur in such period, then in the [***] in which [***] of
such Licensed Product occurred.  In the event that such [***] cannot be
determined for the Licensed Product, on the one hand, and all other
product(s) included in the Combination Product, on the other, Net Sales for the
purposes of determining royalty payments shall be [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

1.46.                     “Patent Rights” means the rights and interests in and
to any and all issued patents and pending patent applications (including
inventor’s certificates, applications for inventor’s certificates, statutory
invention registrations, applications for statutory invention registrations,
utility models and any foreign counterparts thereof) in any country or
jurisdiction in the Territory, including any and all provisionals,
non-provisionals, substitutions, continuations, continuations-in-part,
divisionals and other continuing applications, supplementary protection
certificates, renewals, and all letters patent on any of the foregoing, and any
and all reissues, reexaminations, extensions, confirmations, registrations and
patents of addition on any of the foregoing.

 

1.47.                     “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization,
including a government or political subdivision, department or agency of a
government.

 

1.48.                     “Phase II Clinical Study” means, as to a particular
Licensed Product for a particular indication, a controlled and lawful study in
humans of the safety, dose ranging and efficacy of such Licensed Product for
such indication, which is prospectively designed to generate sufficient data (if
successful) to commence a Pivotal Clinical Study of such Licensed Product for
such indication.

 

1.49.                     “Pivotal Clinical Study” means, as to a particular
Licensed Product for a particular indication, a controlled and lawful study in
humans of the safety and efficacy of such Licensed Product for such indication,
which is prospectively designed to demonstrate statistically whether such
Licensed Product is safe and effective for use in such indication in a manner
sufficient to file a Drug Approval Application to obtain Regulatory Approval to
market and sell that Licensed Product in any country in the Territory for the
indication under investigation in such study.

 

1.50.                     “Pivotal Equivalent Decision” means the date on which
Bayer or its Sublicensee decides, based on notification and input from the
applicable Regulatory Authority, that the data and results generated from the
Phase II Clinical Studies of a Licensed Product for a particular indication are
sufficient, without any Pivotal Clinical Study of such Licensed Product for such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

indication, to support the filing of a Drug Approval Application to obtain
Regulatory Approval to market and sell that Licensed Product in the applicable
country or region for the indication under investigation.

 

1.51.                     “Preclinical Materials” means any MAY Compound,
Licensed Product or other materials (e.g., linker) supplied by ImmunoGen to
Bayer in accordance with Section 4.2 for the purpose of conducting research
activities or preclinical testing with respect to a Licensed Product.

 

1.52.                     “Program Technology” means any Technology conceived or
reduced to practice in the conduct of the Research Program or in connection with
the Development of any Licensed Product.

 

1.53.                     “Proprietary Materials” means any tangible chemical,
biological or physical research materials that are furnished by or on behalf of
one Party to the other Party in connection with this Agreement, regardless of
whether such materials are specifically designated as proprietary by the
transferring Party.

 

1.54.                     “Regulatory Approval” means any and all approvals
(including pricing and reimbursement approvals), product and establishment
licenses, registrations or authorizations of any kind of any Regulatory
Authority necessary for the development, pre-clinical or human clinical testing,
manufacture, quality testing, supply, use, storage, importation, export,
transport, marketing and sale of a Licensed Product (or any component thereof)
for use in the Field in any country or other jurisdiction in the Territory.

 

1.55.                     “Regulatory Authority” means the FDA or any
counterpart to the FDA outside the United States, or other national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity with authority over the
distribution, importation, exportation, manufacture, production, use, storage,
transport, clinical testing or sale of a Licensed Product.

 

1.56.                     “Regulatory Filings” means, collectively: (a) all
INDs, NDAs, establishment license applications, drug master files, applications
for designation as an “Orphan Product” under the Orphan Drug Act, for “Fast
Track” status under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special
Protocol Assessment under Section 505(b)(4)(B) and (C) of the FDCA
(21 U.S.C. § 355(b)(4)(B)) or all other similar filings (including MAAs and
counterparts to any of the foregoing in any country or region in the Territory)
as may be required by any Regulatory

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

Authority for the Development or Commercialization of a Licensed Product in the
Territory; (b) all supplements and amendments to any of the foregoing; and
(c) all data and other information contained in, and correspondence relating to,
any of the foregoing.

 

1.57.                     “Research Budget” means the budget for the Research
Plan as agreed to by the Parties.

 

1.58.                     “Research Plan” means the written plan describing the
research activities to be carried out by each Party pursuant to this Agreement
under the Research Program.

 

1.59.                     “Research Program” means the research activities in
the Field commencing on the Effective Date to be conducted by the
Parties pursuant to Section 3.1 of this Agreement and reflected in the
Research Plan.

 

1.60.                     “Serious Adverse Event” means an Adverse Event
occurring at any dose of a drug that (a) results in death or poses a threat to
life; (b) requires or prolongs hospitalization; (c) results in persistent or
significant disability or incapacity; (d) is medically significant; or
(e) results in a congenital anomaly or birth defect.

 

1.61.                     “Sublicensee” means any Affiliate or Third Party to
which Bayer grants a sublicense of the rights granted to Bayer pursuant to this
Agreement.

 

1.62.                     “Technology” means, collectively, all inventions,
discoveries, improvements, trade secrets and proprietary methods or materials,
whether or not patentable, including, without limitation, macromolecular
sequences, data, formulations, processes, techniques, know-how and results
(including negative results).

 

1.63.                     “Territory” shall mean all countries and jurisdictions
of the world.

 

1.64.                     “Third Party” shall mean, as to a Party, any entity
other than that Party and its respective Affiliates.

 

1.65.                     “Valid Claim” shall mean any claim within an issued,
unexpired patent [***] within the Licensed Patent Rights that (a) has not been
[***] cancelled, withdrawn, abandoned or rejected by any administrative agency
or other body of competent jurisdiction, and (b) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is [***] or [***], and (c) has not
been rendered unenforceable through disclaimer or otherwise, and (d) is not lost
through an interference proceeding.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

Agreement

 

Recitals

Bayer Indemnitees

 

10.1(b)

Combination Product

 

1.45

Disclosing Party

 

1.12

Dispute

 

11.12

Effective Date

 

Recitals

ImmunoGen Indemnitees

 

10.1(a)

Indemnified Party

 

10.2

Indemnifying Party

 

10.2

Infringement

 

7.4(a)(i)

Infringement Notice

 

7.4(a)(i)

JDC

 

3.4(a)

Losses

 

10.1(a)

Receiving Party

 

1.12

Supply Agreement

 

4.3

Party/Parties

 

Recitals

Term

 

8.1

Third Party Claims

 

10.1(a)

Third Party Payments

 

5.3(b)

Upfront Fee

 

5.1(a)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

2.                                      GRANT OF RIGHTS

 

2.1                               License Grants.

 

(a)                                  Development and Commercialization License.

 

(i)                                     License to Bayer.  Subject to the terms
and conditions of this Agreement, ImmunoGen hereby grants to Bayer an exclusive,
royalty-bearing license, including the right to grant sublicenses as described
in Section 2.1(a)(ii) below, under the Licensed Patent Rights and Licensed
Technology to Develop, have Developed, Commercialize and have Commercialized
Licensed Products in the Field in the Territory.

 

(ii)                                  Right to Sublicense.  Bayer shall have the
right to grant sublicenses under the license rights granted to it under
Section 2.1(a)(i) hereof with respect to any Licensed Product to any of its
Affiliates and to any Third Party, provided, that: (A) it shall be a condition
of any such sublicense that the Sublicensee agrees to be bound by all terms of
this Agreement applicable to the Development and Commercialization of Licensed
Products in the Field in the Territory (including, without limitation, Sections
3.2(b) and 3.3); (B) Bayer shall provide written notice to ImmunoGen of any such
proposed sublicense at least [***] prior to such execution and provide redacted
copies to ImmunoGen of each such sublicense within [***]; (C) Bayer shall be
deemed to have [***] that each such Sublicensee will [***] applicable to the
subject matter of such sublicense; and (D) Bayer shall [***], including, without
limitation, the [***], as a result of any such sublicense.

 

(b)                                 Research Licenses.

 

(i)                                     Research License to Bayer.  Subject to
the terms and conditions of this Agreement, during the Term of this
Agreement, ImmunoGen hereby grants to Bayer a fully paid-up, non-exclusive,
royalty-free, worldwide license, without the right to grant sublicenses, under
the Licensed Technology and Licensed Patent Rights for the sole purpose of
conducting the activities it is required to perform as part of the Research
Program.

 

(ii)                                  Research License to ImmunoGen.  Subject to
the terms and conditions of this Agreement, during the Term of this Agreement,
Bayer hereby grants to ImmunoGen a fully paid-up, non-exclusive, royalty-free,
worldwide license, without the right to grant sublicenses, under the Bayer
Background Technology and Bayer’s interest in any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

Improvements and Program Technology, for the sole purpose of conducting the
activities it is required to perform as part of the Research Program.

 

2.2                               Retained Rights and Covenants.

 

(a)                                  Retained Rights.  Subject to the other
terms of this Agreement (including, without limitation,
Section 2.2(b)), ImmunoGen retains the right to use the Licensed Technology and
practice the Licensed Patent Rights (a) to perform its obligations under this
Agreement (including without limitation its obligation to manufacture
Preclinical Materials and Clinical Materials in accordance with Section 4 of
this Agreement); (b) to develop, have developed, commercialize, have
commercialized, make, have made, use, have used, sell, have sold, offer for
sale, import, have imported, export and have exported [***]; and (c) for any and
all uses [***].

 

(b)                                 Covenants.  Notwithstanding anything to the
contrary contained in Section 2.2(a) or 2.3 of this Agreement, ImmunoGen hereby
agrees during the Term of this Agreement, that it shall not [***].

 

2.3                               Improvement License to ImmunoGen.  Bayer
hereby grants to ImmunoGen a non-exclusive, fully paid, irrevocable,
royalty-free license[***] under Bayer’s interest in Improvements Controlled by
Bayer (a) to manufacture Clinical Materials or Preclinical Materials pursuant to
the terms of this Agreement, or each applicable Supply Agreement; [***]; and
(c) to otherwise exploit such Improvements for all uses [***].

 

2.4                               Use of Licensed Technology.  In connection
with any Licensed Technology transferred to Bayer pursuant to this Agreement,
Bayer hereby agrees that (a) it shall not use such Licensed Technology for any
purpose other than exercising its rights or performing its obligations
hereunder; (b) it shall use such Licensed Technology only in compliance with all
Applicable Laws; (c) it shall not transfer any such Licensed Technology to any
Third Party without the prior written consent of ImmunoGen, except as expressly
permitted hereby; (d) except for the rights expressly set forth herein, Bayer
shall not have any other rights, title or interest in or to such Licensed
Technology as a result of such transfer by ImmunoGen; and (e) any activities by
ImmunoGen to facilitate Bayer’s use of the Licensed Technology shall be
conducted as part of the Research Program.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

3.                                      RESEARCH PROGRAM; DEVELOPMENT AND
COMMERCIALIZATION
OF LICENSED PRODUCTS

 

3.1                               Research Program.

 

(a)                                  Implementation of Research Program.  As
soon as practicable after the Effective Date, the Parties shall prepare a
mutually agreed upon Research Plan which shall set forth with reasonable
specificity the research objectives and tasks to be conducted by the Parties
under the Research Program.  The Research Program shall be designed to
facilitate the selection of the appropriate Anti-Mesothelin Cell Binding Agents,
MAY Compounds and linkers to be used in preparing Licensed Products and the
conduct of initial research with respect to the Licensed Products.  At Bayer’s
request, the Research Program shall also be designed to facilitate Bayer’s use
of the Licensed Technology (including, without limitation, ImmunoGen’s
conjugation Technology), subject to Section 2.4.  The Research Program shall be
conducted pursuant to a Research Budget agreed to by the Parties.  The Parties
expect that the Research Program, and related Research Budget, will be amended
and updated from time to time during the Term of this Agreement, which
amendments and updates shall be submitted to the JDC and shall be subject to its
approval.  Each Party undertakes that the activities assigned to it in a
Research Plan shall be conducted diligently and in good scientific manner in
accordance with accepted laboratory practices and in compliance with any and all
laws, regulations and bioethical conventions applicable to the jurisdiction in
which those activities take place.

 

(b)                                 Collaborative Efforts and Reports.  The
Parties agree that the successful execution of the Research Program will require
the collaborative use of both Parties’ areas of expertise.  The Parties shall
keep the JDC and each other fully informed about the status of the Research
Program.  Scientists at ImmunoGen and Bayer shall cooperate in the performance
of the Research Program and, subject to any confidentiality obligations to Third
Parties, shall exchange information and materials in a mutually acceptable
secure manner as necessary to carry out the Research Program, subject to the
provisions of Section 6 hereof.

 

(c)                                  Supply of Proprietary Materials.  From time
to time during the Research Program Term, either Party (in such capacity, the
“Transferring Party”) may supply the other Party (in such capacity, the
“Recipient Party”) with its Proprietary Materials for use in the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

Research Program.  In connection therewith, the Recipient Party hereby agrees
that (i) it shall not use Proprietary Materials for any purpose other than
exercising any rights granted to it or reserved by it hereunder; (ii) it shall
use the Proprietary Materials only in compliance with all Applicable Laws;
(iii) it shall not transfer any Proprietary Materials to any Third Party without
the prior written consent of the Transferring Party, except as expressly
permitted hereby; (iv) the Transferring Party shall retain full ownership of all
such Proprietary Materials; and (v) upon the expiration or termination of this
Agreement, the Recipient Party shall at the instruction of the Transferring
Party either destroy or return any Proprietary Materials which are not the
subject of the grant of a continuing license hereunder.

 

3.2                               Development and Commercialization.

 

(a)                                  Responsibility.  Subject to Section 3.3 of
this Agreement, on and after the Effective Date, Bayer shall have sole
responsibility for the Development and Commercialization of Licensed Products in
the Field in the Territory, including, without limitation: (i) the conduct of
all research and pre-clinical Development activities (including the assessment
of alternative designs for the Licensed Products, the selection of the final
Anti-Mesothelin Cell Binding Agents, MAY Compounds and linkers to be used in the
Licensed Products and the selection of the Licensed Products to be Developed,
all preclinical and IND-enabling studies, including toxicology testing, any
pharmaceutical development work on formulations or process development relating
to any such Licensed Products); (ii) all activities related to human clinical
trials; (iii) all activities relating to the manufacture and supply of
Anti-Mesothelin Cell Binding Agents, MAY Compounds and Licensed Products, to the
extent such activities relate to the Development and Commercialization of
Licensed Products (including all required process development and scale up work
with respect thereto); and (iv) all Commercialization activities relating to any
Licensed Product.  Without limiting the generality of the foregoing, Bayer shall
have sole responsibility for (A) making all Regulatory Filings for Licensed
Products and filing all Drug Approval Applications and otherwise seeking all
Regulatory Approvals regarding such matters and (B) reporting of all Adverse
Events to Regulatory Authorities if and to the extent required by Applicable
Laws.  All activities relating to Development and Commercialization of Licensed
Products under this Agreement shall be undertaken at Bayer’s sole cost and
expense, except as otherwise expressly provided in this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Due Diligence.  Bayer will use [***] to
Develop Licensed Products and to undertake investigations and actions required
to obtain appropriate Regulatory Approvals necessary to market Licensed
Products, in the Field and in the Territory and, if approved, to Commercialize
Licensed Products, [***].  In determining whether Bayer is using the efforts
described in this Section 3.2(b) to [***] a Licensed Product, the Parties shall
consider, among other things, whether such Licensed Product is [***].  [***]
shall mean that at any given time Bayer shall be [***] engaging in one or more
of the following [***] activities for a given Licensed Product: [***].

 

(c)                                  Compliance.  Bayer shall perform its
obligations to Develop Licensed Products in good scientific manner and in
compliance in all material respects with all Applicable Laws, provided that,
with respect to each activity so performed that will or would reasonably be
expected to be submitted to a Regulatory Authority in support of an Regulatory
Filing, Bayer shall comply in all material respects with the regulations and
guidance of the FDA that constitute GLP or GMP (or, if and as appropriate under
the circumstances, other comparable regulation and guidance of any applicable
Regulatory Authority in any country or region in the Territory).

 

3.3                               Updates and Reports; Notification of
Milestones; Exchange of Adverse Event Information.

 

(a)                                  Updates and Reports.  Bayer shall provide
ImmunoGen with brief written reports no less frequently than on each anniversary
of the Effective Date during the Term of this Agreement (commencing with the
first anniversary of the Effective Date) which shall summarize Bayer’s efforts
to Develop and Commercialize such Licensed Products in the Field in the
Territory, identify the Drug Approval Applications that Bayer and its
Sublicensees have filed, sought or obtained in the prior [***] period, and any
they reasonably expect to make, seek or attempt to obtain in the following [***]
period.  The Parties agree that the minutes of the JDC meetings may serve as
reports hereunder, to the extent such minutes adequately address the above
issues.

 

(b)                                 Notification of Milestone Achievement. 
Bayer shall provide ImmunoGen with prompt written notice of the occurrence of
any event giving rise to an obligation to make a milestone payment to ImmunoGen
under Section 5.1(b), which shall in any event be no later than [***] after the
occurrence of such event, and shall provide ImmunoGen with prompt written

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

notice of the occurrence of the First Commercial Sale of any Licensed Product in
any country.  In the event that, notwithstanding the fact that Bayer has not
given any such notice, ImmunoGen believes any such milestone event has occurred,
it shall so notify Bayer in writing, and shall provide to Bayer the data and
information demonstrating that the conditions for payment have been achieved. 
Within [***] of its receipt of such notice, the Parties shall meet to review the
data and information and shall agree in good faith whether or not the conditions
for payment have been achieved.

 

(c)                                  Adverse Event Reports.  In addition to the
updates described in Section 3.3(a), Bayer shall provide ImmunoGen with all
Adverse Event information and product complaint information relating to Licensed
Products as such information is compiled or prepared by Bayer in the ordinary
course of business in connection with the Development or Commercialization of
any Licensed Product, in accordance with procedures to be agreed upon by the
Parties and, in any event, within the time frames consistent with reporting
obligations under Applicable Laws.  To the extent that it may apply to a
Licensed Product, ImmunoGen agrees to provide Bayer with Serious Adverse Event
and product complaint information relating to any product containing a conjugate
of an Antibody with a MAY Compound that is compiled and prepared by ImmunoGen or
any Third Party collaborator in the ordinary course of business in connection
with the development, commercialization or sale of any such product, in
accordance with procedures to be agreed upon by the Parties; provided, however,
that the foregoing shall not require ImmunoGen to violate any agreements with or
confidentiality obligations owed to any Third Party.

 

(d)                                 Correspondence for Licensed Products.  To
the extent reasonably practicable and subject to any Third Party confidentiality
obligations, Bayer shall provide ImmunoGen with copies of any material documents
or correspondence pertaining to ImmunoGen’s manufacture of Preclinical
Materials, Clinical Materials or any Licensed Product and prepared for
submission to any Regulatory Authority and any material documents or other
correspondence received from any Regulatory Authority pertaining to ImmunoGen’s
manufacture of Preclinical Materials, Clinical Materials or any Licensed
Product.  ImmunoGen shall complete its review within [***] after receipt of the
proposed submission. When requested in writing, ImmunoGen shall provide
reasonable assistance to Bayer in obtaining Regulatory

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

Approvals for Licensed Product.  Notwithstanding the foregoing, Bayer shall have
the sole responsibility for, and ImmunoGen agrees that Bayer shall be the sole
owner of, any Regulatory Approval for the Licensed Product.

 

(e)                                  Confidential Information.  All reports,
updates, Adverse Event reports, product complaints and other information
provided by the Disclosing Party to the Receiving Party under this Agreement
(including under this Section 3.3), shall be considered Confidential Information
of the Disclosing Party, subject to the terms of Section 6.

 

3.4                               Joint Development Committee.

 

(a)                                  Mandate and Establishment of Committee. 
Promptly after the Effective Date, the Parties shall form a joint development
committee (the “JDC”) to serve as a forum for coordination and communication
between the Parties with respect to the Research Program and the Development of
Licensed Products, and to assist Bayer in its exercise of its rights to make or
have made Licensed Products under this Agreement.  Within [***] after the
Effective Date, the Parties shall each nominate an equal number of
representatives (which shall be no less than two (2) each) for membership on the
JDC.  Each Party may change its representative(s) as it deems appropriate by
notice to the other Party.

 

(b)                                 Chair of Committee; Meetings.  The chair of
the JDC shall be one of the Bayer representatives on the JDC, as designated by
Bayer.  The JDC shall meet on a quarterly basis or other schedule agreed upon by
the Parties, unless the Parties mutually agree in advance of any scheduled
meeting that there is no need for such meeting.  In such instance, the next JDC
meeting shall also be scheduled as agreed upon by the Parties.  The location of
meetings of the JDC shall alternate between ImmunoGen’s offices and Bayer’s
offices, unless otherwise agreed by the Parties. As agreed upon by the Parties,
JDC meetings may be face-to-face or may be conducted through teleconferences or
videoconferences.  In addition to its JDC representatives, each Party shall be
entitled to have other employees attend such meetings to present and
participate, though not in a decision-making capacity.  Each Party shall bear
its own costs and expenses, including travel and lodging expense, that may be
incurred by JDC representatives or other attendees at JDC meetings, as a result
of such meetings hereunder.  Minutes of each JDC meeting will be transcribed and
issued to members of the JDC by the chair (or his or her

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

designee) within thirty (30) days after each meeting, and such minutes shall be
reviewed and modified as mutually required to obtain approval of such minutes
promptly thereafter.

 

3.5                               [***].

 

4.                                      SUPPLY AND MANUFACTURING OBLIGATIONS

 

4.1                               Supply of Materials.  Bayer shall be
responsible, at its sole cost, for manufacturing or having manufactured through
Third Party contract manufacturers, all materials (including without limitation,
all Anti-Mesothelin Cell Binding Agents, MAY Compounds and Licensed Products) to
enable it to Develop and Commercialize Licensed Products (including as required
for any pre-clinical, clinical and commercial use of Licensed Products,
including process development and scale-up).

 

4.2                               Supply of Preclinical Materials by ImmunoGen. 
Notwithstanding anything to the contrary in Section 4.1, during the Term of this
Agreement, Bayer may request ImmunoGen to supply Bayer with such quantities of
Preclinical Materials as may be reasonably required by Bayer in order to conduct
all pre-clinical Development activities [***] relating to Licensed Products. 
Bayer shall order all amounts of Preclinical Materials, and ImmunoGen shall
deliver all such ordered amounts, in accordance with advance ordering timeframes
and delivery timeframes and specifications to be agreed upon by the Parties.  To
the extent Bayer requests ImmunoGen to manufacture any Licensed Product, Bayer
shall supply ImmunoGen with quantities of Anti-Mesothelin Cell Binding Agents
sufficient to enable ImmunoGen to produce such Licensed Product.  ImmunoGen
shall use commercially reasonable efforts to deliver to Bayer such amounts of
Preclinical Materials as are ordered by Bayer in accordance with the foregoing
(including such agreed upon timeframes) in a timely manner; provided, that, to
the extent such Preclinical Materials are Licensed Products, ImmunoGen’s
obligations shall be contingent on ImmunoGen’s receipt of the required
quantities of Anti-Mesothelin Cell Binding Agents from Bayer.  In connection
with any ordering of Preclinical Materials by Bayer, ImmunoGen shall provide
Bayer promptly with ImmunoGen’s good faith estimate of the Cost for manufacture
and supply of such Preclinical Materials.  ImmunoGen’s price to supply
Preclinical Materials to Bayer shall equal [***] for such Preclinical
Materials.  In connection with such supply, Bayer hereby agrees that (a) it
shall not use the Preclinical Materials in any human

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

subject; (b) it shall use the Preclinical Materials in compliance with all
Applicable Laws; and (c) it (as a matter of contract between itself and
ImmunoGen) shall assume all liability for damages that may arise from the use,
storage and disposal of any Preclinical Materials.  Bayer shall be entitled to
transfer Preclinical Materials to any Third Party under terms obligating such
Third Party not to transfer or use such Preclinical Materials except in
compliance with the foregoing clauses (a) and (b) of the preceding sentence.

 

4.3                               Supply of Clinical Materials by ImmunoGen. 
If, during the Term of this Agreement, Bayer requests in writing that ImmunoGen
supply Bayer with such quantities of Clinical Materials as may be reasonably
required by Bayer in order to conduct human clinical studies of such Clinical
Materials through the completion of non-pivotal Phase II Clinical Studies for
such Clinical Materials, ImmunoGen will use commercially reasonable efforts to
supply Bayer with such Clinical Materials pursuant to the terms of a supply
agreement (the “Supply Agreement”) to be negotiated in good faith by the
Parties.  The Supply Agreement shall provide, among other things, that
(a) ImmunoGen shall deliver all ordered amounts of Clinical Materials in
accordance with forecasting parameters, advance ordering timeframes and delivery
timeframes to be agreed upon by the Parties in the Supply Agreement; (b) in
connection with any ordering of Clinical Materials by Bayer, ImmunoGen shall
provide Bayer with ImmunoGen’s good faith estimate of the Cost for manufacture
and supply of such Clinical Materials; (c) ImmunoGen’s price to supply Clinical
Materials to Bayer shall equal [***] for such Clinical Materials; and (d) Bayer
shall use such Clinical Materials solely for human clinical testing up to and
including conduct of non-pivotal Phase II Clinical Studies.  The Supply
Agreement may take the form of a master supply agreement, together with work
orders specifically related to the supply of Clinical Materials.  Further, the
Parties shall enter into such additional agreements related to GMP, quality and
technical terms as are necessary for regulatory purposes.  Bayer hereby agrees
that (i) it shall use the Clinical Materials in compliance with all Applicable
Laws and (ii) it (as a matter of contract between itself and ImmunoGen) shall
assume all liability for damages that may arise from the use, storage and
disposal of such Clinical Materials.  Bayer shall be entitled to transfer
Clinical Materials to any Third Party under terms obligating such Third Party
not to transfer or use such Clinical Materials except in compliance with all
Applicable Laws.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

4.4                               Purchase of Dedicated Equipment.  If, during
the Term of this Agreement, ImmunoGen determines in good faith that it is
necessary or advisable to purchase Dedicated Equipment in order to perform any
of its obligations to manufacture Preclinical Materials or Clinical Materials
under Sections 4.2 or 4.3 of this Agreement, then ImmunoGen shall provide Bayer
with written notice of such determination, along with the estimated price for
such purchase and quality parameters for the Dedicated Equipment, for Bayer’s
approval of such price and features.  Promptly after the consummation of such
purchase, assuming that Bayer has provided its approval hereunder, ImmunoGen
shall provide Bayer with a copy of the invoice or invoices reflecting such
purchase, and Bayer shall reimburse ImmunoGen for the purchase of all such
approved Dedicated Equipment hereunder within [***] of its receipt of such
invoice from ImmunoGen; provided, however, that no costs reimbursed by Bayer
hereunder (or depreciation of such purchased equipment or instruments) shall be
included within the calculation of any Costs under this Agreement.  Bayer shall
have title and ownership of all such Dedicated Equipment purchased pursuant to
this Section 4.4, and shall have the right to reclaim or retain possession of
such Dedicated Equipment at its expense upon reasonable notice at such time as
it is no longer required for use by ImmunoGen to carry out this Agreement. 
Notwithstanding the foregoing, the purchase of items including, but not limited
to, routine lab equipment, biological materials, products and reagents
reasonably required by ImmunoGen to conduct the Research Program shall be
included in the Research Budget.

 

4.5                               Process Development Activities.  To the extent
that Bayer requests that ImmunoGen manufacture Preclinical Materials or Clinical
Materials as described in this Section 4, ImmunoGen shall conduct such process
development activities as the Parties agree are necessary to produce the
quantities of Preclinical Materials or Clinical Materials so ordered.  From time
to time after the Effective Date, the Parties shall agree in writing upon the
number of FTEs required of ImmunoGen for the performance of such process
development activities and Bayer shall pay the FTE Cost for such FTEs reflected
in such written agreement.  Any Preclinical Materials or Clinical Materials used
by ImmunoGen in connection with such process development activities shall be
included within the calculation of Cost to be paid by Bayer pursuant to
Sections 4.2 or 4.3 of this Agreement or the Supply Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

5.                                      PAYMENTS AND ROYALTIES

 

5.1                               Milestone Payments for Licensed Products.

 

(a)                                  Upfront Fee.  In consideration of the grant
of the license described in Section 2.1 hereof, Bayer hereby agrees to pay
ImmunoGen an upfront fee (the “Upfront Fee”) in the amount of $4,000,000 payable
in immediately available funds within [***] of the Effective Date, which Upfront
Fee shall be non-refundable and non-creditable.

 

(b)                                 Milestones.  In further consideration of the
grant of the license by ImmunoGen hereunder, and subject to the other terms of
this Agreement, Bayer will make the following payments to ImmunoGen within [***]
after the first occurrence of each of the milestones set forth below for each
Licensed Product Developed and Commercialized hereunder:

 

Milestone

 

Milestone Payment

 

 

 

Bayer Decision Point 3 (D3) or equivalent decision:

 

 

Start Preclinical Development

 

$

1.0 Million

 

 

 

IND filing for a Licensed Product

 

$

2.0 Million

 

 

 

Initiation of first non-pivotal Phase II

 

 

Clinical Study for a Licensed Product

 

$

4.0 Million

 

 

 

[***]

 

[***]

 

If Initiation of [***] or [***] for the [***] of a Licensed Product occurs
before the [***] of a Licensed Product, the milestone payment payable upon the
earlier of[***] or [***] for the first indication of a Licensed Product shall be
increased from $[***] to $[***].  It is hereby acknowledged and agreed that any
milestone payment shall be made [***].  All milestone payments shall be
nonrefundable and noncreditable.  Bayer shall notify ImmunoGen of the
achievement of each milestone hereunder for each Licensed Product as provided in
Section 3.3(b) above.

 

5.2                               Research Funding.  In consideration of the
performance by ImmunoGen of the Research Program, Bayer will pay ImmunoGen for
all FTEs used by ImmunoGen in such Research Program and pursuant to the Research
Budget, as described in the Research Plan or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

agreed to by the Parties, at a rate per FTE equal to the FTE Rate.  From time to
time after the Effective Date, the Parties shall agree in writing upon the
number of FTEs required of ImmunoGen for agreed-upon portions of the Research
Program and Bayer shall pay the FTE Cost for the FTEs reflected in such written
agreement.  If, at any time during the Term of this Agreement, ImmunoGen
determines that the actual number of FTEs for a particular period agreed to by
the Parties is expected to exceed the FTE number set forth in such written
agreement for such period by more than [***], ImmunoGen shall give Bayer prompt
written notice of same and the Parties shall discuss in good faith whether to
approve the use of such additional FTEs or to decrease the activities to be
performed, such that such increased FTEs are not necessary.  ImmunoGen will
maintain complete and accurate records which are relevant to its expenditure of
Research Program funding provided to it by Bayer pursuant to this Section 5.2 as
well as the purchase of any Dedicated Equipment pursuant to Section 4.4 hereof.

 

5.3                               Payment of Royalties; Royalty Rates;
Accounting for Royalties and Records.

 

(a)                                  Royalty Payments.  For each Licensed
Product, commencing on the first date of First Commercial Sale of such Licensed
Product in any country or jurisdiction in the Territory, Bayer shall pay to
ImmunoGen the following royalties based on Net Sales of such Licensed Product
sold by Bayer, its Affiliates and its Sublicensees, on an incremental basis in
each calendar year during the royalty term specified in Section 5.5, at the
following rates:

 

For Annual Worldwide Net Sales

 

 

of Licensed Products

 

Royalty Rate (% of Annual Net Sales)

 

 

 

[***]

 

 

[***]

 

The Parties acknowledge and agree that royalties may be payable hereunder with
respect to sales of Licensed Products in a country in which [***] in such
country and under such circumstances, such royalties shall be in consideration
of the commercial advantage, know-how and background information gained from the
Licensed Technology.

 

(b)                                 Third Party Royalty Offset.  If, [***],
Bayer [***] to one or more Third Parties in consideration for a [***], in the
absence of which Bayer [***] (collectively, “Third Party Payments”), then Bayer
shall have the right to reduce the royalties otherwise due to ImmunoGen pursuant
to Section 5.3(a) with respect to sales [***] of such Licensed Products [***] by
an amount equal to [***] the amount of such Third Party Payments. 
Notwithstanding

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

the following, any such reductions under this Section 5.3(b) shall in no event
reduce the royalty for such Licensed Product payable under Section 5.3(a) to
[***] in [***].

 

5.4                               One Royalty.  Only one royalty, calculated at
the highest applicable royalty rate under this Section 5, shall be payable to
ImmunoGen hereunder for each sale of a Licensed Product.

 

5.5                               Royalty Term.  Bayer shall pay royalties with
respect to each Licensed Product on a country-by-country and Licensed
Product-by-Licensed Product basis until the later of (a) [***] from the First
Commercial Sale of such Licensed Product in such country or (b) the expiration
of the last to expire Valid Claim of the Licensed Patent Rights covering the
Licensed Product in such country.  Following such royalty term, Bayer shall have
a fully paid-up, irrevocable, freely transferable and sublicensable license in
such country under the relevant Licensed Patent Rights and Licensed Technology,
to Develop, have Developed, Commercialize, have Commercialized, make, have made,
use, have used, sell, have sold, offer for sale, export, have exported, import
and have imported such Licensed Product in such country.

 

5.6                               Payment Terms.

 

(a)                                  Payment of Milestones; Payment of
Royalties; Royalty Reports.  Bayer shall make any milestone payments owed to
ImmunoGen hereunder in United States Dollars, using the wire transfer provisions
of Section 5.6(d) within [***] of the occurrence of the applicable milestone. 
Bayer shall make any royalty payments owed to ImmunoGen in United States
Dollars, quarterly within [***] following the end of each calendar quarter for
which such royalties are deemed to occur (as provided in the next sentence),
using the wire transfer provisions of Section 5.6(d).  For purposes of
determining when a sale of any Licensed Product occurs under this Agreement, the
sale shall be deemed to occur on the earlier of (i) the date the Licensed
Product is shipped or (ii) the date of the invoice to the purchaser of the
Licensed Product.  Each royalty payment shall be accompanied by a report for
each country in the Territory in which sales of Licensed Products occurred in
the calendar quarter covered by such statement, specifying: the gross sales (if
available) and Net Sales in each country’s currency; the applicable royalty rate
under this Agreement; the royalties payable in each country’s currency,
including an accounting of deductions taken in the calculation of Net Sales; the
applicable

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

exchange rate to convert from each country’s currency to United States Dollars
under this Section 5.6; and the royalties payable in United States Dollars.

 

(b)                                 Accounting.  All payments hereunder shall be
made in U.S. dollars.  Royalties shall be calculated based on Net Sales in the
currency of each country in which Net Sales have occurred, and shall be
converted (as applicable) to U.S. Dollars as follows.  With respect to each
calendar quarter, whenever conversion of payments from any foreign currency
shall be required, such conversion shall be made using the arithmetic average of
the spot rates on (a) the first Business Day (as defined below) of the calendar
quarter to which such payments relate and (b) the last Business Day of each
month of such calendar quarter to which such payments relate.  The “closing
mid-point rates” found in the “Exchange Rates” table published by The Wall
Street Journal, or any other publication as agreed to by the Parties, shall be
used as the source of spot rates to calculate the average as defined in the
preceding sentence.  For purposes of the foregoing, “Business Day” means a day
on which banking institutions in New York, New York are open for business.

 

(c)                                  Tax Withholding.  All payments made by
Bayer to ImmunoGen hereunder shall be free and clear of any taxes, duties,
levies, fees or charges, except for withholding taxes, if any.  Bayer shall make
any applicable withholding payments due on behalf of ImmunoGen and shall provide
ImmunoGen with reasonable proof of payment of such withholding taxes, together
with an accounting of the calculations of such taxes, within [***] after such
payment is remitted to the proper authority.  Any withheld tax remitted by Bayer
to the proper authority shall be treated as having been paid by Bayer to
ImmunoGen for all purposes of this Agreement.  The Parties will cooperate
reasonably in completing and filing documents required under the provisions of
any applicable laws in connection with the making of any required withholding
tax payment, or in connection with any claim to a refund of or credit for any
such payment.

 

(d)                                 Wire Transfers.  All payments hereunder
shall be made to ImmunoGen by bank wire transfer in immediately available funds
to the account designated by ImmunoGen by written notice to Bayer from time to
time.

 

5.7                               Overdue Payments.  Subject to the other terms
of this Agreement, royalties or milestones not paid within the time period set
forth in this Section 5 shall bear interest from the due date until paid in
full, at a rate equal to the lesser of (a) [***] or (b) the maximum interest

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

rate permitted by applicable law in regard to such payments.  Such royalty or
milestone payment when made shall be accompanied by all interest so accrued. 
Such interest and the payment and acceptance thereof shall not negate or waive
the right of ImmunoGen to any other remedy, legal or equitable, to which it may
be entitled because of the delinquency of the payment.

 

5.8                               Records Retention; Audit.

 

(a)                                  Records Retention.  Commencing as of the
date of First Commercial Sale of the first Licensed Product, Bayer and its
Affiliates and Sublicensees shall keep for at least [***] from [***] complete
and accurate records of sales by Bayer or its Affiliates or Sublicensees, as the
case may be, of each Licensed Product, in sufficient detail to allow the
accuracy of the royalties to be confirmed.  For purposes of facilitating
ImmunoGen’s audit rights under Section 5.8(b), one complete and accurate set of
such records shall be maintained at all times in the United States.

 

(b)                                 Audit.  Subject to the other terms of this
Section 5.8(b), at the request of ImmunoGen, upon at least [***] prior written
notice, but no more often than [***], and at its sole expense (except as
otherwise provided herein), Bayer shall permit an independent certified public
accountant reasonably selected by ImmunoGen and reasonably acceptable to Bayer
to inspect (during regular business hours) the relevant records required to be
maintained by Bayer under Section 5.8(a) in the United States.  At ImmunoGen’s
request, the accountant shall be entitled to audit the [***] of Bayer’s records
for purposes of verifying Bayer’s royalty calculations.  To the extent requested
by Bayer, the accountant shall enter into a confidentiality agreement with both
Parties substantially similar to the provisions of Section 6 limiting the
disclosure and use of such information by such accountant to authorized
representatives of the Parties and the purposes germane to this Section 5.8. 
Results of any such audit shall be made available to both Parties and shall be
binding on both Parties.  ImmunoGen agrees to treat the results of any such
accountant’s review of Bayer’s records under this Section 5.8(b) as Confidential
Information of Bayer subject to the terms of Section 6.  If any such audit
reveals a deficiency in the calculation of royalties resulting from any
underpayment by Bayer, Bayer shall [***] pay ImmunoGen the amount remaining to
be paid [***], and if such underpayment is by [***], Bayer shall pay the costs
and expenses of the audit.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

6.                                      TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1                               Confidentiality.

 

(a)                                  Confidentiality Obligations.  ImmunoGen and
Bayer each recognizes that the other Party’s Confidential Information
constitutes highly valuable assets of such other Party.  ImmunoGen and Bayer
each agrees that, subject to Section 6.1(b), during the Term and for an
additional [***] thereafter, (i) it will not disclose, and will cause its
Affiliates and sublicensees not to disclose, any Confidential Information of the
other Party and (ii) it will not use, and will cause its Affiliates not to use,
any Confidential Information of the other Party, in either case, except as
expressly permitted hereunder.  Without limiting the generality of the
foregoing, each Party shall take such action, and shall cause its Affiliates and
sublicensees to take such action, to preserve the confidentiality of the other
Party’s Confidential Information as such Party would customarily take to
preserve the confidentiality of its own Confidential Information and shall, in
any event, use at least reasonable care to preserve the confidentiality of the
other Party’s Confidential Information.

 

(b)                                 Limited Disclosure.  Each Receiving Party
shall be entitled to disclose the Disclosing Party’s Confidential Information to
employees, consultants and Affiliates of the Receiving Party to enable the
Receiving Party to exercise its rights or to carry out its responsibilities
under this Agreement, provided that such disclosure shall only be made to
persons who are bound by written obligations as described in Section 6.1(c).  In
addition, the Disclosing Party’s Confidential Information may be disclosed by
the Receiving Party (i) on a need-to-know basis to the Receiving Party’s legal
and financial advisors and (ii) as reasonably necessary in connection with any
actual or potential (A) permitted sublicense of the Receiving Party’s rights
hereunder, (B) debt or equity financing of the Receiving Party or (C) purchase
by any Third Party of all the outstanding capital stock or all or substantially
all of the assets of the Receiving Party or any merger or consolidation
involving the Receiving Party; provided that in each case the Person receiving
the Disclosing Party’s Confidential Information agrees in writing to maintain
the confidentiality of such Confidential Information with terms at least as
protective as those contained in Section 6.1(a).  In addition, the Receiving
Party may disclose the Disclosing Party’s Confidential Information to the extent
such disclosure (1) is reasonably

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

necessary to file, prosecute or maintain patents or patent applications, or to
file, prosecute or defend litigation related to patents or patent applications,
in accordance with this Agreement, or (2) as required by Applicable Laws,
provided that in the case of any disclosure under this clause (2), the Receiving
Party shall (x) if practicable, provide the Disclosing Party with reasonable
advance notice of and an opportunity to comment on any such required disclosure,
(y) if requested by the Disclosing Party, cooperate in all reasonable respects
with the Disclosing Party’s efforts to obtain confidential treatment or a
protective order with respect to any such disclosure, at the Disclosing Party’s
expense, and (z) use good faith efforts to incorporate the comments of the
Disclosing Party in any such disclosure or request for confidential treatment or
a protective order.

 

(c)                                  Employees and Consultants.  ImmunoGen and
Bayer each hereby represents and warrants that all of its employees and
consultants, and all of the employees and consultants of its Affiliates, who
participate in the activities contemplated by this Agreement or who otherwise
have access to Confidential Information of the other Party are or will, prior to
their participation or access, be bound by written obligations to maintain such
Confidential Information in confidence and not to use such information except as
expressly permitted hereunder.  Each Party agrees to use, and to cause its
Affiliates to use, reasonable efforts to enforce such obligations.

 

6.2                               Publicity.  The Parties acknowledge that the
terms of this Agreement constitute the Confidential Information of each Party
and may not be disclosed except as permitted by Section 6.1(b).  Anything
contained in this Agreement to the contrary notwithstanding, the Parties, upon
the execution of this Agreement, shall mutually agree to a press release with
respect to this Agreement and, once such press release is approved for
disclosure by both Parties, either Party may make subsequent and repeated public
disclosure of the contents thereof without further approval of the other Party. 
After issuance of such press release, neither Party shall publish, present or
otherwise disclose publicly any material related to the Research Program or the
Development or Commercialization of a Licensed Product without the prior written
consent of the other Party; provided that notwithstanding the foregoing,
(a) neither Party will be prevented from complying with any duty of disclosure
it may have pursuant to Applicable Laws; (b) either Party shall be permitted to
publish such material in

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

scientific journals or present such material at scientific conferences in
accordance with Section 6.3; and (c) both Parties (i) hereby acknowledge that
the respective other Party’s ability to attract and raise capital is
substantially dependent on its ability to publish, present or otherwise announce
publicly developments in its research and development programs or in its product
development pipeline and (ii) agree that they shall not unreasonably withhold,
condition or delay their respective consent to any request by the respective
other Party to publish, present or otherwise announce publicly developments in
the Research Program or the Development or Commercialization of Licensed
Products, including, without limitation, any announcement of the occurrence of
any milestone event under Section 5.1(b).

 

6.3                               Publications and Presentations.  The Parties
acknowledge that scientific publications and presentations must be strictly
monitored to prevent any adverse effect from premature publication or
dissemination of results of the activities hereunder.  Each Party agrees that,
except as required by Applicable Laws, it shall not publish or present, or
permit to be published or presented, the results of the Research Program or the
Development or Commercialization of a Licensed Product to the extent such
results refer to or otherwise relate to the Licensed Technology or Licensed
Patent Rights (the “Covered Results”) without the prior review by and approval
of the other Party.  Each Party shall provide to the other Party the opportunity
to review each of the submitting Party’s proposed abstracts, manuscripts or
presentations (including, without limitation, information to be presented
verbally) that relate to the Covered Results at least [***] prior to its
intended presentation or submission for publication, and such submitting Party
agrees, upon written request from the other Party given within such [***], not
to submit such abstract or manuscript for publication or to make such
presentation until the other Party is given up to [***] from the date of such
written request to seek appropriate patent protection for any Covered Rights in
such publication or presentation that it reasonably believes may be patentable. 
Once such abstracts, manuscripts or presentations have been reviewed and
approved by each Party, the same abstracts, manuscripts or presentations do not
have to be provided again to the other Party for review for a later submission
for publication.  Each Party also shall have the right to require that any of
its Confidential Information that is disclosed in any such proposed publication
or presentation be deleted prior to such publication or presentation.  In any
permitted publication or presentation by a Party, the other Party’s

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

contribution shall be duly recognized, and co-authorship shall be determined in
accordance with customary industry standards.

 

6.4                               Remedies.  Each Party, as the Receiving Party,
acknowledges that money damages would not be a sufficient remedy for any breach
of the confidentiality obligations set forth in this Section 6, and the
Disclosing Party shall be entitled to specific performance and injunctive relief
as remedies for any such breach.  Anything contained in this Agreement to the
contrary notwithstanding, such remedies will not be deemed to be the exclusive
remedies for breach of the confidentiality obligations set forth in this
Section 6 but will be in addition to all other remedies available at law or
equity to the Disclosing Party.

 

6.5                               Integration.  As to the subject matter of this
Agreement, this Section 6 supersedes any confidential disclosure agreements
between the Parties, including, without limitation, the Confidentiality
Agreements and the confidentiality provisions of the MTA.  Any confidential
information of a Party under any such agreement shall be treated as Confidential
Information of such Party hereunder, subject to the terms of this Section 6.

 

7.                                      PROVISIONS CONCERNING THE FILING,
PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1                               Ownership of Intellectual Property.

 

(a)                                  Solely-Owned Technology.  As between the
Parties, ImmunoGen shall be the sole owner of (i) the Licensed Patent Rights and
the Licensed Technology, (ii) all ImmunoGen Program Technology, and (iii) all
ImmunoGen Improvements.  As between the Parties, and subject to Section 7.3(b),
Bayer shall be the sole owner of (A) all Bayer Background Technology, (B) all
Bayer Program Technology and (C) all Bayer Improvements.  The Party solely
owning any Technology or Improvements hereunder shall be the sole owner of all
Patent Rights with respect thereto. All determinations of inventive contribution
shall be as determined by United States laws of inventorship.  The Party solely
owning an invention hereunder will be solely responsible, at its own cost and
expense and in its sole discretion, for the filing, prosecution and maintenance
of any Patent Rights with respect thereto.

 

(b)                                 Joint Technology.  All Joint Program
Technology and Joint Improvements shall be jointly owned by ImmunoGen and
Bayer.  All determinations of inventive contribution

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

shall be as determined by United States laws of inventorship.  The Parties shall
also jointly own any Patent Rights covering any such Joint Program Technology
and Joint Improvements.

 

(c)                                  Disclosure.  As regards any Program
Technology hereunder, each Party shall provide to the other Party any invention
disclosure made during the course of performance of this Agreement and relating
to activities carried out hereunder within [***] after such Party receives such
disclosure from its employees or others obligated to assign inventions to such
Party.

 

7.2                               Patent Filing, Prosecution and Maintenance.

 

(a)                                  Licensed Patent Rights.  ImmunoGen, acting
through patent counsel or agents of its choice, shall be responsible, at its
sole cost and expense and in its sole discretion, for the preparation, filing,
prosecution and maintenance of all Licensed Patent Rights (other than Licensed
Patent Rights covering Joint Program Technology or Joint Improvements).

 

(b)                                 Bayer Improvements.  Bayer, acting through
patent counsel or agents of its choice, shall be responsible, at its sole cost
and expense and in its sole discretion, for the preparation, filing, prosecution
and maintenance of all Patent Rights covering Bayer Improvements.  Bayer will
keep ImmunoGen reasonably informed of the status of the filing, prosecution and
maintenance of any such Patent Rights, including, without limitation, by using
commercially reasonable efforts to provide ImmunoGen a reasonable time prior to
taking or failing to take any action that would affect the scope or validity of
any such filing (including the substantially narrowing, cancellation or
abandonment of any claim(s) without retaining the right to pursue such subject
matter in a separate application, or the failure to file or perfect the filing
of any claim(s) in any country), with prior written notice of such proposed
action or inaction so that ImmunoGen has a reasonable opportunity to review and
comment.

 

(c)                                  Joint Program Technology and Joint
Improvements.

 

(i)                                     Bayer, acting through patent counsel and
agents of its choice, shall be responsible, at its sole cost and expense and in
its sole discretion, for the preparation, filing, prosecution and maintenance of
all Patent Rights covering Joint Program Technology.

 

(ii)                                  ImmunoGen, acting through patent counsel
and agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

preparation, filing, prosecution and maintenance of all Patent Rights covering
Joint Improvements.

 

(iii)                               The Party undertaking responsibility for the
filing, prosecution and maintenance of any Patent Rights covering Joint Program
Technology or Joint Improvements will keep the other Party reasonably informed
of the status of such filing, prosecution and maintenance, including, without
limitation, by using commercially reasonable efforts to provide the other Party
a reasonable time prior to taking or failing to take any action that would
affect the scope or validity of any such filing (including the substantially
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that the other Party has a
reasonable opportunity to review and comment.

 

(d)                                 Cooperation.  Each Party agrees to cooperate
reasonably with the other Party in the preparation, filing, prosecution and
maintenance of any Patent Rights pursuant to this Section 7.2.  Such cooperation
includes, but is not limited to, executing all papers and instruments, or
requiring employees or others to execute such papers or instruments, so as to
effectuate the ownership of such Patent Rights and to enable the filing and
prosecution thereof in any country or region.

 

7.3                               Abandonment.

 

(a)                                  Licensed Patent Rights; Joint
Improvements.  If ImmunoGen decides to abandon or to allow to lapse, or
otherwise determines not to prosecute, any of the Licensed Patent Rights or
Patent Rights covering Joint Improvements for which it is the filing party under
Sections 7.2(a) and 7.2(c)(ii) in any country or region in the
Territory, ImmunoGen shall inform Bayer of such decision promptly and, in any
event, so as to provide Bayer a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or region. 
Bayer shall have the right to assume responsibility for continuing the
prosecution of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, in each case at Bayer’s sole expense and through
patent counsel or agents of its choice.  Bayer shall not become an assignee of
such Licensed Patent Rights or of ImmunoGen’s interest in such Patent

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

Rights covering Joint Improvements as a result of its assumption of such
responsibility.  Upon transfer of ImmunoGen’s responsibility for prosecuting,
maintaining and defending any of the Licensed Patent Rights or Patent Rights
covering Joint Improvements under this Section 7.3(a), ImmunoGen shall promptly
deliver to Bayer copies of all necessary files related to such Patent Rights
with respect to which responsibility has been transferred and shall take all
actions and execute all documents reasonably necessary for Bayer to assume such
prosecution, maintenance and defense.

 

(b)                                 Bayer Improvements; Joint Program
Technology.  If Bayer decides to abandon or allow to lapse, or otherwise
determines not prosecute, any of the Patent Rights covering Bayer Improvements
or Patent Rights covering Joint Program Technology for which it is the filing
party under Sections 7.2(b) and 7.2(c)(i) in any country or region in the
Territory, Bayer shall inform ImmunoGen of such decision promptly and, in any
event, so as to provide ImmunoGen a reasonable amount of time to meet any
applicable deadline to establish or preserve such Patent Rights in such country
or region.  ImmunoGen shall have the right to assume responsibility for
continuing the prosecution of such Patent Rights in such country or region and
paying any required fees to maintain such Patent Rights in such country or
region or defending such Patent Rights, in each case at ImmunoGen’s sole expense
and through patent counsel or agents of its choice.  ImmunoGen shall not become
an assignee of Bayer’s interest in such Patent Rights covering Joint Program
Technology as a result of its assumption of such responsibility.  Upon transfer
of Bayer’s responsibility for prosecuting, maintaining and defending any of the
Patent Rights covering Bayer Improvements under this Section 7.3(b), Bayer shall
[***].  Upon transfer of Bayer’s responsibility for prosecuting, maintaining and
defending any of the Patent Rights covering Bayer Improvements or Joint Program
Technology, Bayer shall promptly deliver to ImmunoGen copies of all necessary
files related to such Patent Rights with respect to which responsibility has
been transferred and shall take all actions and execute all documents reasonably
necessary for ImmunoGen to assume such prosecution, maintenance and defense and,
in the case of Patent Rights covering Bayer Improvements, to [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

7.4                               Third Party Infringement.

 

(a)                                  If either Party becomes aware of any
possible infringement of, or submission by any Third Party of an abbreviated new
drug application under the Hatch-Waxman Act that is covered by, any Licensed
Patent Rights that cover a Licensed Product or any Bayer Improvement (an
“Infringement”), that Party shall promptly notify the other Party and provide it
with all details of such Infringement of which it is aware (each, an
“Infringement Notice”).

 

(b)                                 ImmunoGen shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Licensed Patent Rights (other than Patent Rights covering Joint Program
Technology) that cover Licensed Products by reasonable steps, which may include
the institution of legal proceedings or other action.  All costs, including,
without limitation, attorneys’ fees, relating to such legal proceedings or other
action shall be borne by ImmunoGen.  If ImmunoGen does not take commercially
reasonable steps to eliminate the Infringement within [***] from any
Infringement Notice (or [***] in the case of an Infringement under the
Hatch-Waxman Act), then Bayer shall have the right and option to do so at its
expense, provided that if ImmunoGen has commenced negotiations with an alleged
infringer for elimination of such Infringement within such [***] (or, if
applicable, such [***]) period, then ImmunoGen shall have an additional [***]
(or in the case of an infringement under the Hatch-Waxman Act, [***]) to
conclude its negotiations before Bayer may take steps to eliminate such
Infringement.

 

(c)                                  Bayer shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Patent Rights covering Bayer Improvements or Joint Program Technology by
reasonable steps, which may include the institution of legal proceedings or
other action.  All costs, including, without limitation, attorneys’ fees,
relating to such legal proceedings or other action shall be borne by Bayer.  If
Bayer does not take commercially reasonable steps to eliminate the Infringement
within [***] from any Infringement Notice (or [***] in the case of an
Infringement under the Hatch-Waxman Act), then ImmunoGen shall have the right
and option to do so at its expense, provided that if Bayer has commenced
negotiations with an alleged infringer for elimination of such Infringement
within such [***] (or, if applicable, such [***]) period, then Bayer shall have
an additional [***] (or in the case of an

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

infringement under the Hatch-Waxman Act, [***]) to conclude its negotiations
before ImmunoGen may take steps to eliminate such Infringement.

 

(d)                                 Neither Party shall settle any Infringement
claim or proceeding under this Section 7.4 without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(e)                                  Each Party shall have the right to
participate, and be represented by counsel that it selects, in any legal
proceedings or other action instituted under this Section 7.4 by the other
Party.  If a Party with the right to initiate legal proceedings under this
Section 7.4 to eliminate Infringement lacks standing to do so and the other
Party has standing to initiate such legal proceedings, such Party with standing
shall initiate such legal proceedings at the request and expense of the other
Party.

 

(f)                                    In any action, suit or proceeding
instituted under this Section 7.4, the Parties shall cooperate with and assist
each other in all reasonable respects.  Upon the reasonable request of the Party
initiating such action, suit or proceeding, the other Party shall join such
action, suit or proceeding and shall be represented using counsel of its own
choice, at the requesting Party’s expense.

 

(g)                                 Any amounts recovered by either Party
pursuant to Section 7.4(b), whether by settlement or judgment, shall be
allocated in the following order: (i) first, to [***], then the [***]; (ii) to
[***] in reimbursement for [***] associated with Licensed Products and to [***]
in reimbursement for [***]; and (iii) any amounts remaining shall be allocated
as follows: (A) if ImmunoGen is the Party bringing such suit or proceeding or
taking such other legal action, [***] to [***]; (B) if Bayer is the Party
bringing such suit or proceeding or taking such other legal action, [***]; and
(C) if the suit is brought jointly, [***].  Notwithstanding the foregoing, any
such remaining amounts recovered by either Party pursuant to Section 7.4(c),
whether by settlement or judgment, shall be allocated in their entirety to
[***], provided that if the suit is brought jointly, any such amounts shall be
allocated [***].

 

7.5                               Defense of Claims.  If any action, suit or
proceeding is brought or threatened against either Party or a Sublicensee
alleging infringement of the Technology or Patent Rights of a Third Party by
reason of use by Bayer or a Sublicensee of the Licensed Technology or Licensed
Patent Rights in the conduct of the Research Program or the Development or
Commercialization

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

of any Licensed Product, the Party first receiving notice of such actual or
threatened action, suit or proceeding shall notify the other Party promptly, and
the Parties shall as soon as practicable thereafter discuss in good faith
regarding the best response.

 

7.6                               Trademarks.  All Licensed Products shall be
sold under one or more trademarks and trade names selected and owned by Bayer in
the Territory.  Bayer shall control the preparation, prosecution and maintenance
of applications related to all such trademarks and trade names in the Territory,
at its sole cost and expense and at its sole discretion.  ImmunoGen shall notify
Bayer promptly upon learning of any actual, alleged or threatened infringement
of a trademark or trade name applicable to a Licensed Product in the Territory,
or of any unfair trade practices, trade dress imitation, passing off of
counterfeit goods, or like offenses in the Territory.  All of the costs,
expenses and legal fees in bringing, maintaining and prosecuting any action to
maintain, protect or defend any trademark owned by Bayer hereunder, and any
damages or other recovery, shall be Bayer’s sole responsibility, and taken in
its sole discretion.

 

7.7                               Integration.  This Section 7 supersedes any
agreement between the Parties as to the subject matter hereof, including,
without limitation, any provisions of the MTA relating to inventions, patent
applications and patents.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term; Expiration.  The term of this Agreement
shall commence on the Effective Date and shall expire on a country-by-country
basis upon the expiration of the final royalty payment obligation with respect
to the final Licensed Product under Section 5.3(a) above, subject to earlier
termination in accordance with Section 8.2 (the “Term”).

 

8.2                               Termination.  Subject to the other terms of
this Agreement:

 

(a)                                  Voluntary Termination by Bayer.  Bayer
shall have the right to terminate this Agreement at any time upon not less than
[***] prior written notice to ImmunoGen.

 

(b)                                 Termination for Breach.  Either Party may
terminate this Agreement, effective immediately upon written notice to the other
Party, for a breach by the other Party of any material term of this Agreement
that remains uncured [***] ([***] if the breach is a failure of [***] to [***])
after the non-breaching Party first gives written notice of such breach to the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

other Party; provided, however, that if the asserted breach is cured or shown to
be non-existent within the applicable cure period, the notice of breach shall be
deemed automatically withdrawn.

 

(c)                                  Termination for Insolvency.  If either
Party files for protection under bankruptcy laws, makes an assignment for the
benefit of creditors, appoints or suffers the appointment of a receiver or
trustee over its property, files a petition under any bankruptcy or insolvency
act or has any such petition filed against it which is not discharged within
[***] of the filing thereof, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party.  In connection
therewith, all rights and licenses granted under this Agreement are, and shall
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under
Section 101(56) of the United States Bankruptcy Code.  If either Party undergoes
a voluntary dissolution or winding-up of its affairs, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.

 

(d)                                 [***].  [***] shall have the right to
terminate this Agreement, effective upon [***] prior written notice to [***], in
the event that [***].

 

8.3                               Consequences of Termination.  Upon any
termination of this Agreement by either Party under Section 8.2, as of the
effective date of such termination, (a) all of the licenses granted by ImmunoGen
to Bayer pursuant to Section 2.1 shall immediately terminate; (b) Bayer shall
immediately cease, and shall cause its Affiliates and Sublicensees (subject to
the next sentence) immediately to cease, any and all [***] of Licensed Products
in the Territory; and (c) each Party shall promptly return or destroy all
Confidential Information of the other Party, provided that each Party may retain
one copy of the Confidential Information of the other Party in its archives
solely for the purpose of establishing the contents thereof and ensuring
compliance with its obligations hereunder.  Notwithstanding the foregoing, and
unless ImmunoGen specifies otherwise in writing, no such termination of this
Agreement shall be construed as a termination of any valid sublicense of any
Third Party Sublicensee hereunder, and thereafter each such Sublicensee shall be
considered a direct licensee of ImmunoGen, provided that (i) such Sublicensee is
then in full compliance with all terms and conditions of its sublicense,
(ii) all accrued payments obligations to ImmunoGen have been paid, and
(iii) such Sublicensee agrees at

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

least [***] prior to the effective date of such termination to assume all
obligations of Bayer under this Agreement.

 

8.4                               Remedies.  Except as otherwise expressly set
forth in this Agreement, the termination provisions of this Section 8 are in
addition to any other relief and remedies available to either Party at law.

 

8.5                               Surviving Provisions.  Notwithstanding any
provision herein to the contrary, the rights and obligations of the Parties set
forth in Sections 2.3, 2.4, 3.1(c), 3.3(e), 5.6, 5.7, 5.8, 6, 7.1, 7.2(b),
7.2(c), 7.2(d), 7.3, 7.4(b), 7.4(c), 8.3, 8.4, 8.5, 9.3, 10 and 11 as well as
any rights or obligations otherwise accrued hereunder (including any accrued
payment obligations), shall survive the expiration or termination of the Term of
this Agreement.  Without limiting the generality of the foregoing, Bayer shall
have no obligation to make any milestone or royalty payment to ImmunoGen that
has not accrued prior to the effective date of any termination of this
Agreement, but shall remain liable for all such payment obligations accruing
prior to the effective date of such termination.  For the avoidance of
doubt, ImmunoGen shall have no right to develop or commercialize any Licensed
Products following termination of this Agreement.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                               ImmunoGen Representations.  ImmunoGen
represents and warrants to Bayer that: (a) the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby have been
duly authorized by all appropriate ImmunoGen corporate action; (b) this
Agreement is a legal and valid obligation binding upon ImmunoGen and enforceable
in accordance with its terms, and the execution, delivery and performance of
this Agreement by the Parties does not conflict with any agreement, instrument
or understanding to which ImmunoGen is a party or by which it is bound; (c) to
ImmunoGen’s knowledge, as of the Effective Date none of the patents within the
Licensed Patent Rights is invalid or unenforceable; and (d) as of the Effective
Date, ImmunoGen has received no notice from a Third Party claiming that the
exercise of the license granted hereunder to Bayer will infringe the issued
patents of any such Third Party.

 

9.2                               Bayer Representations.  Bayer represents and
warrants to ImmunoGen that: (a) the execution and delivery of this Agreement and
the performance of the transactions contemplated hereby have been duly
authorized by all appropriate Bayer corporate action; and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

(b) this Agreement is a legal and valid obligation binding upon Bayer and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Bayer is a party or by which it
is bound.

 

9.3                               Warranty Disclaimers.

 

(a)                                  Nothing in this Agreement is or shall be
construed as a warranty or representation by ImmunoGen as to the validity or
scope of any patent application or patent within the Licensed Patent Rights.

 

(b)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH
PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.

 

10.                               INDEMNIFICATION; LIABILITY

 

10.1                        Indemnification.

 

(a)                                  Bayer Indemnity.  Bayer shall indemnify,
defend and hold harmless ImmunoGen, its Affiliates, their respective directors,
officers, employees, and agents, and their respective successors, heirs and
assigns (the “ImmunoGen Indemnitees”), against all liabilities, damages, losses
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon the
ImmunoGen Indemnitees, or any of them, as a direct result of claims, suits,
actions, demands or judgments of Third Parties, including, without limitation,
personal injury and product liability matters (collectively, “Third Party
Claims”), arising out of (i) the material breach of this Agreement by Bayer;
(ii) the conduct of the Research Program by Bayer; or (iii) the Development or
Commercialization (including, without limitation, the production, manufacture,
promotion, import, sale or use by any Person) of any Licensed Product by Bayer
or any of its Affiliates, Sublicensees, distributors or agents; except in each
case to the extent any such Claim or Losses

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

result from a material breach of this Agreement by, or the gross negligence or
willful misconduct of, ImmunoGen; provided that with respect to any such Claim
for which ImmunoGen also has an obligation to any Bayer Indemnitee pursuant to
Section 10.1(b), Bayer shall indemnify each ImmunoGen Indemnitee for its Losses
to the extent of Bayer’s responsibility, relative to ImmunoGen (or to Persons
for whom the ImmunoGen is legally responsible), for the facts underlying the
Claim.

 

(b)                                 ImmunoGen Indemnity.  ImmunoGen shall
indemnify, defend and hold harmless Bayer, its Affiliates, their respective
directors, officers, employees, and agents, and their respective successors,
heirs and assigns (the “Bayer Indemnitees”), from and against any Losses
incurred by or imposed upon the Bayer Indemnitees, or any of them, as a direct
result of any Third Party Claims arising out of (i) the material breach of this
Agreement by ImmunoGen; or (ii) the conduct of the Research Program by
ImmunoGen; except in each case to the extent any such Claim or Losses result
from a material breach of this Agreement by, or the gross negligence or willful
misconduct of, Bayer; provided that with respect to any such Claim for which
Bayer also has an obligation to any ImmunoGen Indemnitee pursuant to
Section 10.1(a), ImmunoGen shall indemnify each Bayer Indemnitee for its Losses
to the extent of ImmunoGen’s responsibility, relative to Bayer (or to Persons
for whom Bayer is legally responsible), for the facts underlying the Claim.

 

10.2                        Conditions to Indemnification.  A Person seeking
indemnification under Section 10.1 (the “Indemnified Party”) in respect of a
Third Party Claim shall give prompt notice of such Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall (a) act reasonably and in good faith
with respect to all matters relating to the defense or settlement of such Third
Party Claim as the defense or settlement relates to the Indemnified Party, and
(b) shall not settle or otherwise resolve such Third Party Claim without the
Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that the Indemnifying
Party may, without the Indemnified Party’s prior written consent, agree or
consent to any settlement or other resolution of such Third Party Claim which
requires solely money damages paid by the Indemnifying Party, and which includes
as an unconditional term thereof the giving

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

by such claimant or plaintiff to the Indemnified Party of a release from all
liability in respect of such Third Party Claim.

 

10.3                        Limited Liability.  NEITHER PARTY WILL BE LIABLE
WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS), EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS
AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.

 

10.4                        Insurance Proceeds.  Any indemnification hereunder
shall be made net of any insurance proceeds which the Indemnified Party is
entitled to recover; provided, however, that if, following the payment to the
Indemnified Party of any amount under this Article 10, such Indemnified Party
becomes entitled to recover any insurance proceeds in respect of the claim for
which such indemnification payment was made, the Indemnified Party shall
promptly pay an amount equal to the amount of such proceeds (but not exceeding
the amount of such indemnification payment) to the Indemnifying Party.

 

11.                               MISCELLANEOUS

 

11.1                        Notices.  All notices and communications shall be in
writing and delivered personally or by courier or mailed via certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451, USA

 

 

Attn: Vice President, Business Development

 

 

 

If to Bayer:

 

Bayer HealthCare AG

 

 

D-51368 Leverkusen

 

 

Germany

 

 

Attn: Legal Department

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication of document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) three (3) business days after deposit with an
internationally recognized overnight express courier with charges prepaid, or
(b) five (5) business days after mailed by certified mail, postage prepaid, in
each case addressed to the receiving Party at its address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to such state’s conflicts of laws principles.

 

11.3                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous agreements or understandings,
written or oral (including, without limitation, the MTA and the Confidentiality
Agreements) concerning the subject matter hereof.

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.  Nothing in this Agreement shall be
construed to establish any agency, employment, partnership, joint venture,
franchise or similar or special relationship between the Parties.  Neither Party
shall have the right or authority to assume or create any obligations or to make
any representations, warranties or commitments on behalf of the other Party,
whether express or implied, or to bind

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

the other Party in any respect whatsoever.  Except as expressly set forth
elsewhere in this Agreement, neither Party grants to the other Party any right
or license to any of its intellectual property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that any such
assignment shall be subject to prior notification to the other Party.  Any such
assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Bayer, the payment of any milestones and royalties described in
Section 5 hereof.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used, the singular
shall include the plural, the plural the singular, the use of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under applicable law, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

 

11.12                 Dispute Resolution.  The Parties recognize that a bona
fide dispute as to certain matters may from time to time arise during the term
of this Agreement relating to either Party’s rights or obligations hereunder or
otherwise relating to the validity, enforceability or performance of this
Agreement, including disputes relating to alleged breach or termination of this
Agreement but excluding any determination of the validity of the Parties’
patents (hereinafter, a “Dispute”).  In the event of the occurrence of any such
Dispute, the JDC members shall use reasonable efforts to resolve such Dispute,
provided that if, despite such reasonable efforts, such Dispute remains
unresolved, the Parties shall, by written notice to the other Party, have such
Dispute referred to their respective senior officers designated below (and to
any designated officer of a Bayer Sublicensee, if such Dispute involves such
Sublicensee), for attempted resolution by good faith negotiations commencing
promptly after such notice is received.  Said designated senior officials of the
Parties are as follows:

 

For Bayer:                                         Chief Scientific Officer; and

 

For ImmunoGen:                                                  Chief Executive
Officer.

 

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions of this Section 11.12 are in addition to any other relief or remedies
available to either Party at law or equity.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

11.13                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.14                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

 

BAYER HEALTHCARE AG

 

 

 

 

 

 

 

 

By:

/s/ Daniel M. Junius

 

By:

/s/ D. Linkenheil

 

 

 

 

 

Name:

Daniel M. Junius

 

Name:

Dr. D. Linkenheil

 

 

 

 

 

Title:

President and CEO

 

Title:

Law and Patents

 

 

 

 

 

Date:

October 20, 2008

 

Date:

2008-10-20

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Wild

 

 

 

 

 

 

 

 

Name:

Professor Dr. H. Wild

 

 

 

 

 

 

 

 

Title:

Head, BSP GDD LGO

 

 

 

 

 

 

 

 

Date:

2008-10-20

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------